Citation Nr: 0026820	
Decision Date: 10/06/00    Archive Date: 10/12/00

DOCKET NO.  98-05 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Determination of the proper initial rating for a service-
connected herniated nucleus pulposus with spinal fusion L4-
L5, currently evaluated as 40 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1985 to 
August 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1997 rating decision of 
the Department of Veterans Affairs (VA) Regional Office in 
Muskogee, Oklahoma (RO) which granted service connection for 
a herniated nucleus pulposus with spinal fusion L4-L5 and 
assigned a 40 percent disability rating.  The veteran 
appealed the decision to the Board which remanded the case to 
the RO in February 1999 for further development.  After 
completion of the requested development to the extent 
possible the RO returned the case to the Board for further 
appellate review.


REMAND

Review of the record discloses that additional RO action is 
required prior to further Board review of the veteran's 
claim.

In February 1999 the Board remanded this case for the 
scheduling of a personal hearing at the RO before a member of 
the Board (Travel Board hearing), as the veteran requested in 
his April 1998 substantive appeal.  The veteran has not 
withdrawn his Travel Board hearing request and has neither 
requested nor agreed to a video conference hearing in lieu of 
a Travel Board Hearing.  The February 1999 REMAND was 
necessary because, instead of scheduling the veteran for a 
Travel Board hearing, the RO scheduled a video conference 
hearing then certified the case for transfer to the Board 
when the veteran failed to appear.  Upon REMAND the RO again 
scheduled a video conference hearing without the veteran's 
assent and again certified the case for transfer to the Board 
when the veteran failed to appear.  The Board emphasizes that 
the law requires that a veteran who so requests shall be 
provided with a personal hearing before the Board unless the 
veteran withdraws the request or agrees to another form of 
hearing.  38 U.S.C.A. §§ 7105, 7107 (West 1991); 38 C.F.R. 
§ 20.700, 20.703, 20.704 (1999).  In consideration of the 
foregoing, the Board is constrained to REMAND this matter 
again for RO compliance with Board direction.  See Stegall v. 
West, 11 Vet. App. 268, 270-71 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

The RO shall schedule the veteran for a 
personal hearing before a member of the 
Board to be held at the local RO as soon 
as practical and to advise the veteran 
accordingly.

Thereafter, the RO shall return the case to the Board for 
final appellate consideration.  The purpose of this REMAND is 
to obtain additional development, and the Board does not now 
intimate an opinion, either favorable or unfavorable, as to 
the merits of the case.  Although the veteran need not take 
further action until so notified by the RO, the veteran may 
submit to the RO additional evidence and argument pertaining 
to this remand.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



